Citation Nr: 0533477	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  96-50 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955, and from June 1956 to September 1972.  He died 
in May 1992.  The appellant is the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision from the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.  A hearing was held before the 
RO in October 1993.

The case was remanded in June 1998 and June 2004.


FINDINGS OF FACT

1.  Prior to his death, the veteran had established service 
connection for narcolepsy, rated as 80 percent disabling; and 
for a postoperative excision of a lipoma from the left 
buttock, rated as non-compensable.  

2.  The immediate cause of death was cardiopulmonary arrest; 
due to (or as a consequence of) ventricular fibrillation, 
myocardial infarction, and coronary artery disease.

3.  The veteran's cardiovascular disorders began many years 
after service, were not related to disease or injury in 
service, and were not caused or increased by a service-
connected disability, including narcolepsy.


CONCLUSIONS OF LAW

1.  A cardiovascular disability was neither incurred or 
aggravated in service, was not proximately due to or the 
result of a service-connected disability, and may not be 
presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 
38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her representative contend, in essence, 
that the veteran died as a result of the residual effects of 
prescribed medications, such as Ritalin and Imipramine, which 
he was taking for his service-connected narcolepsy.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

Reviewing the June 2004 letter sent to the appellant, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter 
advised the appellant what information and evidence was 
needed to substantiate the claim.  The letter also advised 
her what information and evidence must be submitted by her, 
namely, any additional evidence and argument concerning the 
claim and enough information for the RO to request records 
from the sources identified by the appellant.  In this way, 
she was advised of the need to submit any evidence in her 
possession that pertains to the claim.  She was specifically 
told that it was her responsibility to support the claim with 
appropriate evidence.  Finally the letter advised her what 
information and evidence would be obtained by VA, namely, 
records like medical records and records from other Federal 
agencies.  

Additionally, a supplemental statement of the case (SSOC) in 
November 2004 readjudicated the claim after content-compliant 
notice had been provided, and without "taint" from prior 
adjudications.  She was also supplied with the complete text 
of 38 C.F.R. § 3.159(b) (1) in the November 2004 SSOC.  

Therefore the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to her claim have been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
The Board notes that the RO attempted to obtain records from 
Bay Medical Center in December 1998.  In January 1999, the 
hospital responded "we have no claims for this date of 
service."  The appellant was informed of this in the October 
2002 SSOC.  Further, the record contains medical documents 
from this facility to include the terminal hospital reports.  
Therefore the Board will not remand to obtain official 
records from this facility.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  A 
service-connected disability is the principal cause of death 
if it singly, or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b). 

The official death certificate reflects that the veteran died 
in May 1992.  The immediate cause of death was 
cardiopulmonary arrest; due to (or as a consequence of) 
ventricular fibrillation, myocardial infarction, and coronary 
artery disease.  The probable manner of death was not 
indicated, and an autopsy was not performed.

At the time of his death, service connection was in effect 
for narcolepsy, evaluated as 80 percent disabling; and for a 
postoperative excision of a lipoma from the left buttock, 
rated as non-compensable.  In addition, the veteran had been 
found, pursuant to a January 1992 Board decision, to be 
entitled to a total rating based upon individual 
unemployability due to service-connected disabilities.

A review of the record shows that the veteran was awarded 
benefits by the Social Security Administration in October 
1986.  The medical records reflect that the veteran underwent 
coronary bypass graft surgery in 1984 and 1988.  

The veteran was admitted to a private hospital in December 
1991 with chest pain and atrial fibrillation.  The hospital 
history/physical examination report indicated that the 
examining physician recommended continuing the veteran on all 
his previous medications "except for the Ritalin," which 
may exacerbate myocardial ischemia by increasing heart rate 
and its sympathomimetic affects.  The discharge diagnoses 
included atrial fibrillation, ischemic heart disease with 
current angina, hypertension, and narcolepsy.  On discharge, 
Ritalin was resumed.  

Terminal hospital records dated in May 1992 reflect that the 
veteran was admitted to a private hospital for complaints of 
chest pains.  He had an episode of atrial fibrillation that 
initially responded to treatment.  However, he developed 
recurrent Brady arrhythmia and hemodynamic instability.  He 
was eventually placed on a temporary pacemaker and despite 
aggressive attempts he succumbed.

An October 1992 letter from a treating cardiologist of the 
veteran indicates, in pertinent part, that Ritalin, a 
stimulant, can precipitate ventricular arrhythmia, myocardial 
infarction, ventricular fibrillation, and cardiac arrest.  
Likewise, reported the physician, Imipramine, an anti-
depressant, has been associated with ventricular arrhythmia 
and could be associated with sudden cardiac death.  The 
cardiologist opined that it was "entirely reasonable" to 
believe that narcolepsy could cause one to over or under dose 
his medication which certainly might increase his risk of 
arrhythmia, infarction, and death.  The physician also 
indicated that irregular heart rhythm or atrial fibrillation 
could certainly lead to other more dangerous conditions, such 
as myocardial infarction, ventricular fibrillation, or 
cardiac arrest.  Finally, the cardiologist stated that it was 
"entirely conceivable" that the veteran's service-connected 
narcolepsy had some effect on his ability to maintain and 
control his weight and hypertension, and that his inability 
to control these factors "certainly hastened" the 
atherosclerotic process leading to further myocardial 
infarction and death.

A personal hearing was held in October 1993.  The appellant 
and her son reported the veteran's medical and service 
histories.  It was reported that the veteran had been taking 
prescribed medications for narcolepsy.  They also indicated 
that he suffered from heart trouble, high blood pressure, 
diabetes, and obesity, but that these ailments had been 
controlled by medication and life style changes.  They also 
listed several medications he was taking at the time of his 
death; these included Ritalin and Imipramine, also known as 
Tofranil.  It was asserted that these medications caused 
certain side effects, which led to the veteran's sudden 
cardiac death.  It was also contended that the effects of his 
narcolepsy prevented the veteran from properly (i.e., taking 
accurate dosages of prescribed medications) treating his 
hypertension and irregular heart rhythm.  It was also pointed 
out that, prior to his terminal hospitalization, , the 
veteran had been hospitalized in December 1991 for heart-
related complaints and the treating physician indicated that 
all of the veteran's previous medication could be continued 
except Ritalin.  The physician had noted that Ritalin may 
exacerbate myocardial ischemia by increasing heart rate and 
its sympathomimetic affects.  

They also submitted medical literature from the Physician's 
Desk Reference and Cecil Textbook of Medicine.  Excerpts from 
the Physician's Desk Reference in essence, noted an 
exhaustive list of possible side effects of the prescribed 
medications which included nervousness, insomnia, dermatitis, 
anorexia, headaches, cardiac arrhythmia, abdominal pain, 
blood pressure changes, pulse changes, fever, arthralgia, 
hypersensitivity, cerebral arteritis, toxic psychoses, 
leukopenia, transient depressed moods, scalp hair loss, loss 
of appetite, insomnia, tachycardia, anemia, dry mouth, bone 
marrow depression, nausea, vomiting, stomatitis, 
gynecomastia, decreased libido, jaundice, urinary frequency, 
and precipitation of congestive heart failure.  Excerpts form 
the Cecil Textbook of Medicine referred to narcolepsy and 
sudden cardiac death.  

Pursuant to a Board Remand, a VA physician reviewed the 
veteran's medical history and offered an opinion.  The 
physician reported the veteran's medical history.  The 
physician noted that the veteran's health gradually 
deteriorated between 1988 and 1992.  He had significant 
advanced coronary artery disease and cardiac deterioration in 
the cardiac muscle and electrical areas with atrial 
fibrillation and cardiac arrhythmias noted in his history.  
The cardiologist concluded that the veteran's heart disorders 
were unrelated to military service on a direct basis.  In 
regard to the question concerning whether the veteran's heart 
disorders that led to his death were related to his service-
connected disabilities; he noted that it was theoretically 
possible but was certainly not likelihood.  He pointed out 
that there is no evidence of record to state that Ritalin or 
Imipramine were the cause of his death.  He found it 
significant that the veteran had taken these medications for 
many years and survived with them in his system.  While it 
was true that this medication could cause a variety of 
things, the likelihood was very low and statistically the 
likelihood was very remote.  The physician also indicated 
that the medications did not contribute substantially to 
death and were not a material cause in accelerating death.  
In regard to the private physician's opinion, he indicated:

I do not feel that any other specialist 
would or could relate to the 
possibilities of being evaluated and the 
potential complications of the drugs 
being discussed and the likely causes of 
the patient's gradual decline and demise 
over the 11 years actually from the first 
cardiac catheterization and bypass onward 
to his demise, would not change in my 
opinion with any other evaluations.

He commented that:

I think the important point to make is 
that if there were no other complicating 
factors and his condition was stable then 
taking the drugs could possibly cause 
such a possibility but there is no 
evidence that this was the case and his 
course is as above described by me; a 
gradual one that lead to his ultimate 
demise and the possibilities raised by 
these other physicians is too remote to 
consider.  

As shown above, the record contains opinions as to the 
etiological relationship between the veteran's death and his 
service-connected narcolepsy.  The Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence, which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the appellant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, one medical opinion indicates that the 
veteran's narcolepsy medications may have been a factor in 
the events that eventually led to his death.  On the other 
hand, the VA cardiologist concluded that medications did not 
contribute to or hasten the veteran's death.  

The Board finds the opinion of the private physician less 
persuasive.  That opinion is equivocal.  The doctor indicated 
that Ritalin "can" precipitate ventricular fibrillation and 
that antidepressants such as Imipramine have been associated 
with ventricular arrythmia and "could" be associated with 
sudden cardiac death.  Or that it was "entirely 
conceivable" that narcolepsy had some effect on the 
veteran's ability to control other factors related to 
hypertension.  However, the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by physician is too speculative).  The use of 
the words "can or could or entirely conceivable" makes this 
opinion speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may also 
implies "may or may not" and is too speculative to establish 
medical nexus).  Therefore, the Board finds limited probative 
value in his opinion.  

The Board places greater weight on the opinion of the VA 
physician, due to the thorough review of the appellant's 
medical history, his discussion of the veteran's symptoms, 
his discussion of the private physician's statements, and his 
expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  He 
thoroughly considered the possibility of the veteran's 
narcolepsy being related to his death, and rejected it based 
upon reasonable medical principles.  

The Board also finds that the medical evidence supports the 
VA physician's assertions.  There is no objective evidence of 
record that relates the veteran's cause of death to his 
narcolepsy medications.  The terminal hospital records do not 
implicate the narcolepsy medications in his death.  Moreover, 
in regard to the December 1991 medical notation in which the 
treating physician discontinued Ritalin during his 
hospitalization, the Board notes that Ritalin was resumed at 
discharge.   

In regard to the contention that the veteran's narcolepsy 
prevented the veteran from properly maintaining his medical 
regime for his cardiovascular condition, as well as a proper 
exercise regime, the Board finds this theory far too tenuous 
and speculative.  There is no indication of such impairment 
found in the record in this regard.  It is not shown that his 
narcolepsy affected the veteran to such a degree as to his 
diminish his will to exercise or ability to properly maintain 
his medication regime.  As shown above, the veteran's private 
physician continued to prescribe this narcoleptic medication 
for a significant period of time and continued to prescribe 
this medication up until the time of death, even after the 
December 1991 hospitalization for chest pain and atrial 
fibrillation. 

In summary, the Board finds that it would require resorting 
to an excessive degree of speculation to conclude that the 
veteran's narcolepsy medication is related to his death.  The 
evidence is not equipoise as to warrant the application of 
the benefit of the doubt doctrine.  38 C.F.R. §3.102.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death.  


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


